Citation Nr: 1037630	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from February 1973 to February 1977.  The Veteran 
died in February 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 1318 
(West 2002) was established in a May 2008 rating decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The appellant and the Veteran were married in October 1972.

3.  The Veteran and the appellant did not live together 
continuously prior to his death, but their separation is shown to 
have been due to the misconduct of the Veteran without fault of 
the appellant.




CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran have been met.  38 U.S.C.A. §§ 101, 103 
(West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the appellant in letters 
from the RO dated in April 2008 and May 2008.  Those letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist in completing her claim and identified her 
duties in obtaining information and evidence to substantiate her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claim would not cause any prejudice 
to the appellant.

VA law provides for dependency and indemnity compensation to a 
veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 (2009).  
Dependency and indemnity compensation may be paid to a surviving 
spouse of a veteran who died on or after January 1, 1957, and who 
was married to the veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, (2) 
for one year or more prior to the veteran's death, (3) for any 
period of time if a child was born of the marriage or was born to 
them before the marriage.  38 C.F.R. § 3.54 (2009).

A recognized marriage for VA purposes is defined as one which is 
valid under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2009).  

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j), which means a marriage valid under 
the law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  See 38 C.F.R. § 3.50(a) (2009).

The term "surviving spouse" means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death and who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death, except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse, and who 
has not remarried or, in cases not involving remarriage, has not, 
since the death of the veteran, lived with another person and 
held himself or herself out openly to the public to be the spouse 
of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).

The requirement that there must be continuous cohabitation from 
the date of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  Temporary 
separations which ordinarily occur, including those caused for 
the time being through fault of either party, will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2009).

The statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
by mutual consent and that the parties lived apart for purposes 
of convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  State laws will not control in 
determining questions of desertion; however, due weight will be 
given to findings of fact in court decisions made during the life 
of the veteran on issues subsequently involved in the application 
of this section.  38 C.F.R. § 3.53(b). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence. 38 C.F.R. 
§ 3.102 (2009).

In this case, the evidence of record shows the appellant and the 
Veteran were married in October 1972.  In support of her claim 
the appellant submitted a copy of records associated with an 
April 2001 order of protection asserting that the Veteran had 
threatened to kill the appellant and that he was using crack 
cocaine.  In correspondence dated in October 2002 the appellant 
petitioned VA for an apportionment for the Veteran's benefit 
payments noting they had been estranged for 14 months.  Records 
show that at the time of his death in February 2008 the Veteran 
was residing in Independence, Missouri, and that in her February 
2008 the appellant provided a mailing address in Kansas City, 
Missouri.  

The appellant submitted a property account summary dated in 
June 2008 demonstrating that she and the Veteran were co-owners 
of a home.  In correspondence received by VA in June 2008 J.T. 
noted she had known the appellant for over 17 years and reported 
that she had separated from the Veteran at various times since 
2000, but that they had lived together after 2006.  Their 
daughter, V.M., in a statement received by VA in June 2006 
reported that they had separated in March 2001 and in March 2005, 
but that the appellant had moved back in with the Veteran in 
2006.  

Based upon the evidence of record, the Board finds the Veteran 
and the appellant did not live together continuously prior to his 
death, but that their separation is shown to have been due to the 
misconduct of the Veteran without fault of the appellant.  The 
Board notes that temporary separations, including those caused 
through fault of either party, will not break the continuity of 
the cohabitation and that the statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  The overall evidence of 
record demonstrates that any periods of separation in the 
appellant's marriage was due to the Veteran's misconduct as a 
result of his substance abuse.  Therefore, the appellant's claim 
for recognition as the Veteran's surviving spouse must be 
granted.


ORDER

Entitlement to recognition as the Veteran's surviving spouse is 
granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


